DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Response to Amendments
The Amendment filed 7/28/2021 has been entered. Claims 1, 5, and 17 were amended, and claims 2-4, 6-7, and 18-20 were canceled, and claim 21 was new. Thus, claims 1, 5, 8-17, and 21 are pending in the application, with claims 9-13 withdrawn.
Drawings
The drawings are objected to because there is text in Fig. 3 which is illegible (see MPEP 608.02(V)(l)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 14-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “can be” in the last line of claim 1 is confusing, as it is unclear whether the following limitations are required for the claimed invention.
Claims 5, 8, and 14-17 are rejected due to their dependence on a rejected base claim.
Regarding claim 21, the limitation “a same moment” in the second-to-last line is confusing, as it is unclear how or if this limitation is different from one of the “intermediate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (JP 2006/020651 A, see translation attached) in view of Wu (US 2007/0239088 A1), Kireeva et al. (see article “The Comparison of Effects of Shank Muscles Vibration During Standing on One and Two Legs” attached), McLeod (US 2004/0204663 A1), and Milne et al. (US 2008/0214968 A1).
Regarding claim 1, as best understood, Shigihara discloses gymnastic equipment (apparatus for promoting health which imparts vibrations) (translation abstract), comprising 

a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]) adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]), wherein the first element and the second element each comprise a first support plate and a second support plate, respectively, (right pedestal 13CA and left pedestal 13 CB) (Fig. 6), on which the user puts the first and the second foot, respectively (right pedestal 13CA and left pedestal 13 CB support respective right and left feet) (Fig. 6; translation para. [0024]), the first support plate and the second support plate being arranged horizontally, independent and separate from each other (the pedestals 13 CA, 13CB are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6); 
said first portion and said second portion being arranged on opposite sides with respect to the sagittal plane of the user's body (with a left foot on the left pedestal 13CB and a right foot on right pedestal 13CA, the pedestals would be on opposite sides with respect to a user’s sagittal plane) (Fig. 6; translation para. [0024]), 
a first vibration generator associated to said first element (right vibration generator 3CA) (Fig. 6; translation para. [0024]), a second vibration generator associated to said second element (left vibration generator 3CB) (Fig. 6; translation para. [0024]), and 

wherein said control unit comprises an independent actuator of said first vibration generator and of said second vibration generator (each vibration generator 3CA, 3CB has a respective motor to allow for independent vibration) (Fig. 6; translation para. [0025]).
Shigihara does not disclose wherein said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period, wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane, leaving the other one free so that it contributesBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of August 21, 2020Page 3 of 12 to damping the vibrations to prevent the vibrations from being transmitted to the spinal column and to the head, wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, two intermediate time intervals are respectively provided, in which neither of the first vibration generator and of the second vibration generator acts, and wherein said intermediate time intervals, respectively comprised between the first 
However, Wu teaches a body vibration machine (Wu; abstract) wherein said control unit (control display 30 with controlling keys 31) (Wu; Fig. 1; para. [0019]) is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude (one vibrating plate 14 may be on while the other is stopped; vibrations generated would inherently have a frequency and amplitude) (Wu; para. [0021]), and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane (user stands with left and right feet on respective vibrating plates 14; when only one plate 14 is operating, only one respective foot would be treated with vibrations) (Wu; Figs. 1-2; paras. [0020-0021]), leaving the other one free so that it contributesBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of August 21, 2020Page 3 of 12 to damping the vibrations to prevent the vibrations from being transmitted to the spinal column and to the head (as Wu teaches the structure and function of having only one plate operating as claimed, the plate which is not operating would thus be able to perform the claimed damping function, particularly as the plates 14 are on springs which are inherent damping structures) (Wu; Figs. 1-3; paras. [0020-0021]). Furthermore, Kireeva teaches a system of vibratory stimulation of the legs (Kireeva; abstract) wherein said first vibration generator and said second vibration generator are adapted for being actuated in respective first and second time periods alternating with each other in sequence and not overlapping and respective intermediate time intervals between said first time period and said second time period (vibrators on each leg are st-19th and 41st-60th seconds of each test during which no vibration is applied) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section), wherein between the first time period, in which the first vibration generator acts, and the second time period, in which the second vibration generator acts, two intermediate time intervals are respectively provided, in which neither of the first vibration generator and of the second vibration generator acts (the 1st-19th and 41st-60th seconds of each test have no vibration being applied) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section), and wherein said intermediate time intervals, respectively comprised between the first time period and the second time period, and then between the second time period and the first time period, can be of the same duration (the 41st-60th seconds of the last 2,d trial is between the 20th-40th seconds of the last 2,d trial and the 20th-40th seconds of the first 2,s trial; the 1st-19th seconds of the first 2,s trial is between the 20th-40th seconds of the last 2,d trial and the 20th-40th seconds of the first 2,s trial; the 1st-19th and 41st-60th seconds of each test have the same duration of 19 seconds) (Kireeva; page 2 in paragraphs before the “Results and Discussion” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that said independent actuator is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each 
Shigihara does not disclose wherein said independent actuator comprises a first adjuster of the duration of the first time period when said first vibration generator is operative and a second adjuster of the second time period when said second vibration generator is operative, 
However, McLeod teaches an apparatus for vibrating the lower body for a treatment (McLeod; abstract) including a first adjuster of the duration of the first time period when said first vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates) (McLeod; Figs. 7-8; para. [0048]) and a second adjuster of the second time period when said second vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates; there is one apparatus 100 per each foot, thus there are two total) (McLeod; Figs. 7-8; para. [0044]; para. [0048]) the first adjustor and second adjustor adapted to control the actuation of said first vibration generator and said second vibration generator, respectively (each control 110 controls when a respective apparatus 100 vibrates with a respective vibration mechanism 108) (McLeod; Figs. 7-8; para. [0044]; para. [0048]). Furthermore, Milne teaches a therapeutic micro-vibration device (Milne; abstract) wherein the first adjuster and second adjuster are operatively slaved to a variator of said intermediate time intervals (controller 206 controls the modules 205; each module 205 has a respective motor 210 for producing vibrations, and the modules control their operations independently thus allowing them to work at different times) (Milne; Fig.6; para. [0057]; para. [0058]; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim device to include a first and second adjustor to the respective Shigihara first and second vibration generators, as taught by 
Regarding claim 5, the modified Shigihara device teaches wherein said first adjustor and said second adjustor comprise a respective first selector of the frequency of the vibration produced by said first vibration generator, and a second selector of the frequency of the vibration produced by said second vibration generator (the rotation speed control of each motor independently control the frequency of their respective motor) (Shigihara; translation para. [0010], para. [0025]).
Regarding claim 8, Shigihara discloses wherein the user puts both feet on the respective plates while substantially standing (Figs. 1, 6).
Regarding claim 14, Kireeva teaches wherein said intermediate time intervals respectively comprised between said first time period and said second time period, and then between said second time period and the next first time period, are of the same duration, or of different duration (time intervals could be just the 1st-19th or 41st-60th seconds of a test, thus being 19 seconds, or they could be the sum of a 41st-60th second period of a test and the 1st-19th seconds of a subsequent test, thus being 38 seconds; the device performs the tests multiple 
Regarding claim 21, as best understood, Shigihara discloses gymnastic equipment (apparatus for promoting health which imparts vibrations) (translation abstract), comprising, BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of April 28, 2021Page 6 of 15
a first element (right pedestal 13CA) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a first portion of the user's body, the first portion being a foot of the user (pedestal 13 CA is for the right foot) (Fig. 6; translation para. [0024]); 
a second element (left pedestal 13CB) (Fig. 6; translation para. [0024]), adapted to interact exclusively with a second portion of the user's body, the second portion being a second foot of the user (pedestal 13 CB is for the left foot) (Fig. 6; translation para. [0024]); 
wherein the first element and the second element each comprise respective support plates (right pedestal 13CA and left pedestal 13 CB) (Fig. 6), arranged horizontally, independent and separate from one another, on which the user puts the first and second foot (the pedestals 13 CA, 13CB for each foot are arranged horizontally and there is a space between them for separation) (Figs. 1-2, 4, 6); 
said first portion and said second portion being arranged on opposite sides with respect to the sagittal plane of the user's body (with a left foot on the left pedestal 13CB and a right foot on right pedestal 13CA, the pedestals would be on opposite sides with respect to a user’s sagittal plane) (Fig. 6; translation para. [0024]), 
a first vibration generator associated to said first element (right vibration generator 3CA) (Fig. 6; translation para. [0024]); 

and a control unit to which said first vibration generator and said second vibration generator are operatively connected (control device controls the operation according to the vibration mode set) (translation para. [0026]), 
wherein said control unit comprises an independent actuator of said first vibration generator and of said second vibration generator (each vibration generator 3CA, 3CB has a respective motor to allow for independent vibration) (Fig. 6; translation para. [0025]).
Shigihara does not disclose wherein said control unit is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping, wherein between said first time period and said second time period respective intermediate time intervals are foreseen, having value zero or greater than zero, and wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates vibrations having a frequency and an amplitude, and thus transmits direct vibrations to one of said first portion or the second portions of the user's body separated by said sagittal plane, thusBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 15/553,471Docket No.: 5353-0116PUS1Reply to Office Action of April 28, 2021Page 7 of 15 leaving the other one free so that it contributes to damping the vibrations to prevent the vibrations from being transmitted, particularly, to the spinal column and to the head, and wherein at a same moment at which the vibration produced by the first vibration generator stops, the vibration produced by the second vibration generator starts.
st-19th or 41st-60th seconds of a test, thus being 19 seconds, or they could be the sum of a 41st-60th second period of a test and the 1st-19th seconds of a subsequent test, thus being 38 seconds; the device performs the tests multiple times, particularly with multiple patients, thus the first and second time periods are performed and alternated (i.e. first-second-first-second) multiple times across uses) (Kireeva; pages 1-2 the “Materials and Methods” section), and wherein at a same moment at which the vibration produced by the first vibration generator stops, the vibration produced by the second vibration generator starts (the vibration of a leg stops at 40 a second mark for one test, then there is a moment lasting 38 seconds until the vibration of the other leg begins at 20 second mark during a subsequent test) (Kireeva; pages 1-2 the “Materials and Methods” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that said control unit is adapted for actuating said first vibration generator and said second vibration generator in respective first and second time periods alternating with each other in sequence and not overlapping, wherein between said first time period and said second time period respective intermediate time intervals are foreseen, having value zero or greater than zero, and wherein said control unit is configured to control the first vibration generator and second vibration generator so that, at a certain moment or in a certain operating time period of the equipment, only one of the first element and the second element of the equipment generates 
Shigihara does not disclose wherein said independent actuator comprises a first adjuster of the duration of the first time period wherein said first vibration generator is operative and a second adjuster of the second time period wherein said second vibration generator is operative, the first adjuster and second adjuster both adapted to control the actuation of said first vibration generator and of said second vibration generator, respectively, which units are operatively slaved to a supervision unit, wherein said supervision unit comprises a variator of said intermediate time intervals.
However, McLeod teaches an apparatus for vibrating the lower body for a treatment (McLeod; abstract) including a first adjuster of the duration of the first time period when said first vibration generator is operative (controls 110 on apparatus 100 allow a user to select and set the period of time in which the apparatus 100 vibrates) (McLeod; Figs. 7-8; para. [0048]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device to include a first and second adjustor to the respective Shigihara first and second vibration generators, as taught by McLeod, for the purpose of enabling a user to set the duration time of vibration treatment for each foot (McLeod; Figs. 7-8; para. [0044]; para. [0048]), thereby allowing a user to independently adjust the treatment for each foot to suit their needs. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shigihara device such that the first adjuster and second adjuster operatively slaved to a variator of said intermediate time intervals as claimed, .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara in view of Wu, Kireeva, McLeod, and Milne as applied to claim 1 above, and further in view of Planke (US 2016/0206503 A1).
Regarding claim 15, the modified Shigihara device teaches the invention as previously claimed, but does is silent on wherein said first time period and said second time period have values of less than 3 seconds.
However, Planke teaches a vibrator apparatus for physical treatment (Planke; abstract) wherein time periods for vibration treatment have values of less than 3 seconds (duration of vibration varies from 0.5-5 seconds with 0.5-5 second intervals) (Planke; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shigihara device such that the first and second time periods have a value of less than three seconds, as taught by Planke, for the purpose of providing a suitable amount of vibration treatment time for a physical treatment of a user’s body part (such as a foot) having reduced or absent function, thereby stimulating that body part’s function (Planke; paras. [0001-0002]; paras. [0034-0035]). 
Regarding claim 16, 
Regarding claim 17, Planke teaches wherein said intermediate time intervals have values of less than 2 seconds (duration of vibration intervals varies from 0.5-5 seconds) (Planke; para. [0081]).
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
On page 9 in the “Objections to the Drawings” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objection of the previous office action. However, the Examiner respectfully disagrees. The text in Fig. 3 is still illegible in the amended drawings, and thus the drawing objections is being maintained as discussed above.
On page 9 in the “Objections to the Specification” section of the Applicant’s remarks, the Applicant argues that the specification has been amended to overcome the specification objection in the previous office action. The Examiner agrees, and has thus withdrawn the objection.
On page 9 in the “Claim Objection” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objection in the previous office action. The Examiner agrees, and has thus withdrawn the objection.
On page 10 in the “Rejection under 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims has been amended to overcome the 35 U.S.C. 112(b) rejections in the previous office action. The Examiner agrees, and has thus withdrawn those 
Applicant’s arguments with respect to claims 1, 5, 8-17, and 21 have been considered but are moot in view of new grounds of rejection with new additional Shigihara and Kireeva references being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785